Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 09/22/21 have been entered and fully considered, but they are not found convincing. Applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.
With regards to the Double Patenting rejection, applicant does not further argue the rejection, however, the rejection is updated according to the claimed amendments.
With regards to the 112 b rejections, applicant’s clarifications and amendments are noted and the rejection with regards to claims 2, 4-7, 9, 15, and 20 are withdrawn. 
With regards to the Claim Interpretation, applicant does not provide any further clarification. See below updated interpretation with respect to the amendments.
With regards to the 103 rejection of claim 1 and its respective dependents, applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final. Applicant has not challenged the use of official notice as applied in the 03/22/21 office action.  According to MPEP 2144.03 C:  “If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.”  Accordingly, each of the officially notices facts in the 03/22/21 office action are taken to be admitted prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. US 10552951 B2, in view of US 2014/0318012 A1 see 0070. The U.S. Patent teaches the limitations and further the prior art document teaches the different timings for light and non-light conditions. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of the U.S. Patent with the prior art document in order to provide the induced germination of plants in the dark and light conditions according to timings. One skilled in the art would have been motivated to modify the U.S. Patent in this manner in order to further utalize the timings of light and darkness for optimal germination. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.   Further, with regards to the remaining dependent claims: Claim 2 and 3 of the immediate application is similar to claim 2 of the U.S. Patent. Claim 4 of the immediate application is similar to claim 3 of the U.S. Patent. Claim 5 and 6 of the immediate application is similar to claim 4 of the U.S. Patent. Claim 7 of the immediate application is similar to claim 5 of the U.S. Patent. Claim 8 of the immediate application is similar to claim 1 of the U.S. Patent. Claim 9 of the immediate application is similar to claim 6 of the U.S. Patent. Claim 10 of the immediate application is similar to claim 7 of the U.S. Patent. Claim 11 of the immediate .
< Remainder of Page Left Intentionally Blank >
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller programed to” in claims 1, 5, 9-10, 15, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1 and 21 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 09/22/21. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated including controlling operation of the one or more light sources to: expose the one or more plants to darkness for about 36 hours to induce a transition to a flowering stage; and expose the one ore more plans to cycles of about 12 hours of light followed by about 12 hours of (???) to induce fruit production. It is unclear what is required in the claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7, 9, 10-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicole et al. [US 2016/088802 A1] (similar to WO 2014/188303 Al) in view of Li et al. [US 2014/0376782 A1], in view of Fujiyama [US 2014/0318012 A1].
Claim 1: A system comprising:
a camera; [Nicole, [0029-0030]] Nicole teaches the camera device.

one or more light sources; and [Nicole, [00029-0030]] Nicole teaches the LEDs for illumination.



receive an image of one or more plants from the camera; [Nicole, [0029-0030]] Nicole teaches the input signal received from a camera device.



apply a thresholding algorithm to classify the one or more plants within the [Nicole, Figure 2, [0029-0030]] Nicole teaches the leaf area index (LAI) is a known parameter used to measure the plant growth stage. The LAI data is analyzed and the growth stage (GS1, GS2, GS3…) is determined.

control operation of the one or more light sources based on a classified stage of plant life including controlling operation of the one or more light sources to: expose the one or more plants to darkness for about 36 hours to induce a transition to a flowering stage; and expose the one or more plans to cycles of about 12 hours of light followed by about 12 hours of (???) to induce fruit production. [Nicole, Figure 2, [0029-0030]] Nicole teaches the determination of the growth stage and from the determination of the growth and the adjustment of the lights dependent upon the growth stage.

Nicole teaches the method of a camera acquiring image data, analyzing the image data to determine specific information, and control an external component. Nicole does not explicitly teach the segmentation of the image data to produce a binary image and the timings, however, [Li, Figure 1, Figure 2, [0009] and [0015]] Li teaches the acquisition of the image data and the image is processed using binary segmentation. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the method of Nicole of a camera acquiring image data, analyzing the image data to determine specific information, and control an external component with the method of Li to apply binary segmentation to the image data. 

Further, [Fujiyama, [0070]], while construing the claims to the best of examiner ability while the claim lacks imperative claim limitations. Fujiyama teaches the plants seed under a dark condition in which the LEDs are off and the low light condition in which the lights are turned on. The timer for controlling the lighting time is provided to adjust the lighting time of led. The claim provides a controller providing operation of one or more lighting sources, at least the one stage of darkness is provided by the prior art for a time period which could be considered about 36 hours.  Further, the steps of “to induce…” are considered intended use. 

One skilled in the art would have been motivated to modify Nicole in this manner in order to apply binary segmentation to the received image data, as described in Li, to control the light sources and further the prior art Fujiyama to control the timings for darkness and light. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The system of claim 1, wherein the controller is further programmed to control operation of the one or more light sources to apply more blue light than red light during an early stage of plant life selected from the group consisting of: planted, sprouted, and growing. [Nicole, [0026]] Nicole teaches the use of more blue light in the first phase of the growth process. [Nicole, [0026]] Nicole teaches the stage consists of growing.

Claim 4: The system of claim 2, wherein the blue light includes a wavelength of about 450 nm. [Nicole, [0026]] Nicole teaches the blue light is in a wavelength range from about 400 nm to about 500 nm.

Claim 5: The system of claim 1, wherein the controller is further programmed to control operation of the one or more light sources to apply more red light than blue light during an late stage of plant life selected from the group consisting of: flowering, fruiting, and ripe. [Nicole, [0026]] Nicole teaches the use of more red light in the next phase of the growth process. [Nicole, [0029]] Nicole teaches the example the actual growth stage is GS1 or GS4, representing root and shoot development respectively further leaves development. GS4 is considered the late stage. The prior art of record does not explicitly teach the late stage consisting of flowering, fruiting, and ripe, however, official notice is taken to note that the uses and benefits of considering the late stage as the group consisting of the flowering, fruiting, and ripe within the system are known and expected within the image processing arts.  It would have been obvious to the ordinarily-skilled artisan before the effective filing date of the claimed invention to consider these characteristics as the late stage, to achieve the known and expected uses and benefits of plant growth stage identification.

Claim 7: The system of claim 5, wherein the red light includes a wavelength of about 650 nm. [Nicole, [0026]] Nicole teaches the red light is in a wavelength range from about 620 nm to about700 nm.

Claim 8: The system of claim 1, wherein the controller is further programmed to control the one or more light sources to expose the one or more plants to darkness. [Nicole, [0005]] Nicole teaches the controlled on/off lights.

Claim 9: The system of claim 8, wherein the controller is programmed to control the one or more light sources to generate a high ratio of at least 75% red light prior to the darkness. Nicole in view of Li teaches the method of claim 1 and 8, however, the prior art does not explicitly teach the limitation wherein the controller is programmed to control the one or more light sources to generate a high ratio of red light prior to the darkness.  However, official notice is taken to note that the uses and benefits of using a high ratio of red light prior to the darkness, at least 75% within the system are known and expected within the image processing arts.  It would have been obvious to the ordinarily-skilled artisan before the effective filing date of the claimed invention to use a higher ratio of red light before turning off the light, to achieve the known and expected uses and benefits of plant growth benefits.

Claim 10: The system of claim 8, wherein the controller is programmed to control the one or more light sources to generate a low ratio of 25% or less red light after the darkness. Nicole in view of Li teaches the method of claim 1 and 8, however, the prior art does not explicitly teach the limitation to control the one or more light sources to generate a low ratio of red light after the darkness, less than 25%.  However, official notice is taken to note that the uses and benefits to control the one or more light sources to generate a low ratio of red light after the darkness within the system are known and expected within the image processing arts.  It would have been obvious to the ordinarily-skilled artisan before the effective filing date of the claimed invention to use a higher ratio of red light before turning off the light, to achieve the known and expected uses and benefits of plant growth benefits.

Claim 11: The system of claim 1, wherein the one or more light sources include one or more blue LEDs and one or more red LEDs. [Nicole, [00029-0030]] Nicole teaches the LEDs for illumination consisting of both red and blue lights.

Claim 12: The system of claim 1, wherein the segmentation algorithm is a binary segmentation algorithm. [Li, Figure 1, Figure 2, [0009] and [0015]] Li teaches the acquisition of the image data and the image is processed using binary segmentation.

Claim 21: is rejected for similar reasons as to those described in claim 1.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicole et al. [US 2016/088802 A1] in view of Li et al. [US 2014/0376782 A1], in view of Fujiyama [US 2014/0318012 A1], further in view of Qutab et al. [US 2015/0071541 A1].
Claim 13: The system of claim 12, wherein the binary segmentation algorithm is Otsu's method. [Qutub, [0052]] Qutub teaches Otsu’s method. It would have been before the effective filing date of the claimed invention to combine the method of Nicole and Li in view of Fujiyama as described in claim 1, with the method of Qutub to use the binary segmentation algorithm of Otsu’s method or watershed segmentation. The determination of obviousness is predicated upon the following findings: one skilled in the art would have been motivated to modify Nicole in view of Li in view of Fujiyama in this manner because/in order to use the specific type of binary segmentation. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a 'fundamental' operating principle of Nicole in view of Li in view of Fujiyama, while the teaching of Qutub continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of applying the specific type of binary segmentations. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 14: The system of claim 12, wherein the binary segmentation algorithm is a watershed method. [Qutub, [0041]] Qutub teaches the watershed segmentation. The reasons for combination are similar to those described in claim 13.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicole et al. [US 2016/088802 A1] in view of Li et al. [US 2014/0376782 A1], in view of Fujiyama [US 2014/0318012 A1] further in view of He [US 2011/0173884 A1].
Claim 15: The system of claim 1, further comprising: one or more pumps adapted and configured to apply one or more fluids to the one or more plants; wherein the controller is further programmed to control one or more pumps based on the classified stage of plant life. [He, [0015]] Claim 15 is rejected for similar reasons as to those described in claim 1. Further, He teaches the use of an auto-irrigation system may automatically provide water to the plants based, for example, on growing stages. It would have been before the effective filing date of the claimed invention to combine the method of Nicole and Li as described in claim 1 to adjust parameters with respect to the analyzed data, with the method of He to use the automated deployment system for water dependent upon the stage of life of the plant. The determination of obviousness is predicated upon the following findings: one skilled in the art would have been motivated to modify Nicole in view of Li in view of Fujiyama in this manner because/in order to use the specific water amount to be delivered. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a 'fundamental' operating principle of Nicole in view of Li in view of Fujiyama, while the teaching of He continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of providing water dependent upon stage of life of the plant. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 16: The system of claim 15, further comprising: a flood tray in communication with the one or more pumps, the flood tray adapted and configured to receive the one or more plants and the one or more fluids. [He, Figure 1] He teaches the design of the auto irrigation apparatus. The design includes a planter box and this is considered the flood tray. 
< Remainder of Page Left Intentionally Blank >

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicole et al. [US 2016/088802 A1] in view of Li et al. [US 2014/0376782 A1], in view of Fujiyama [US 2014/0318012 A1] further in view of Moran [US 2015/0237814 A1].
Claim 17: The system of claim 1, wherein the controller is further programmed to: send alerts to a user. [Moran, [0034] and [0036]] Moran teaches the alert sent to the user. The alert can have to do with a low fluid level. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the method of Nicole in view of Li in view of Fujiyama with the method of Moran to alert the user when there is an issue at hand, for example, high fluid level. The determination of obviousness is predicated upon the following findings: one skilled in the art would have been motivated to modify Nicole in view of Li in view of Fujiyama in this manner because/in order to provide the user with information when there is an issue. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a 'fundamental' operating principle of Nicole in view of Li in view of Fujiyama, while the teaching of Moran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of alerting a user when an issue is present. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 18: The system of claim 17, wherein the alerts relate to needed user interventions. [Moran, [0034] and [0036]] Moran teaches the alert sent to the user when the fluid level is too low. 

Claim 19: The system of claim 17, wherein the alerts include alerts regarding low fluid levels. [Moran, [0034] and [0036]] Moran teaches the alert sent to the user. The alert can have to do with a low fluid level.

Claim 20: The system of claim 17, wherein the alerts are directed to a user's smartphone. [Moran, [0033]] Moran teaches the alert being sent to a receiver connected by a network to a mobile device such as a smartphone.
< Remainder of Page Left Intentionally Blank >Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661